Morphy, J.,

delivered the opinion of the court.
Defendant being sued as endorser of a promissory note, suffered judgment by default to go against him this judgment was confirmed by evidence, satisfactory to the judge below. There has been, in this court, no assignment of errors. The appeal is evidently for delay, and therefore, a proper one on which to allow appellee the damages he prays for.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed, with costs and ten per cent, damages.
In the second case, the defendant is sued as the endorser of a draft, which was protested, and due notice given to the endorsers. There was no defence, and judgment went by default, from which the defendant appealed.
Grivot, for the plaintiff, askéd for the confirmation of the judgment, with the maximum of damages.

Bullard, J.,

delivered the opinion of the court.
This is 'an appeal from a judgment, rendered against the endorser of a bill of exchange, upon full evidence. It was evidently taken for delay.
The judgment of the Commercial Court, is therefore, affirmed, with costs a.nd ten^ per cent, damages.